     LOCAL FORM FOR A CHAPTER 13 PLAN UNDER FEDERAL RULE OF BANKRUPTCY PROCEDURE 3015.1 AND
                                  ADMINISTRATIVE ORDER NO. 17-04

                                                         UNITED STATES BANKRUPTCY COURT
                                                       FOR THE EASTERN DISTRICT OF MICHIGAN
IN RE:         Michael Broughton

                                                                                   CASE NO. 21-30270
                                                                                   CHAPTER 13
S.S.#      xxx-xx- 4423                                                            JUDGE Joel D. Applebaum
        Debtor

and



S.S.#          xxx-xx-
     Joint-Debtor
             Debtor(s)
__________________________________/


                                                                     CHAPTER 13 PLAN
                                                                        [X] Pre-Confirmation Modification #2
I.    NOTICES
TO CREDITORS: YOUR RIGHTS MAY BE AFFECTED BY THIS PLAN. THIS PLAN MAY BE CONFIRMED AND
BECOME BINDING WITHOUT FURTHER NOTICE OR HEARING UNLESS A TIMELY WRITTEN OBJECTION IS
FILED. READ THIS DOCUMENT CAREFULLY AND CONSIDER SEEKING THE ADVICE OF AN ATTORNEY.
Debtors must check one box on each line to state whether or not the Plan includes each of the following items:
A.      Nonstandard Provisions set out in Section IV. Under Federal Rule [X] Included                          □ Not included
        of Bankruptcy Procedure 3015(c), a “nonstandard provision”
        means a provision that is not otherwise included in the approved
        form for a Chapter 13 Plan in the Eastern District of Michigan.
B.      A limit on the amount of a secured claim based on a valuation of               [ ] Included            [X] Not included
        the collateral for the claim.
C.      Avoidance of a security interest or lien.                                      □ Included              [X[ Not included
        IF AN ITEM IS CHECKED AS “NOT INCLUDED” OR IF BOTH BOXES ARE CHECKED, THE PROVISION IS
        VOID EVEN IF OTHERWISE INCLUDED IN THE PLAN.
        ANY “NONSTANDARD PROVISION” THAT IS NOT SPECIFICALLY IDENTIFIED IN SECTION IV IS VOID.
    IF THIS SECTION I INDICATES THAT THIS PLAN DOES NOT INCLUDE ANY “NONSTANDARD
    PROVISIONS”, ANY “NONSTANDARD PROVISIONS” IN THIS PLAN (INCLUDING ANY OTHERWISE
    SPECIFICALLY LISTED IN SECTION IV) ARE VOID.
THIS PLAN IS SUBJECT TO AND INCORPORATES BY REFERENCE THE ADDITIONAL STANDARD PROVISIONS
WHICH MAY BE FOUND AT WWW.13EDM.COM or WWW.MIEB.USCOURTS.GOV OR FROM DEBTOR'S COUNSEL
UPON WRITTEN REQUEST.
       I.A. continued: II.B.; II.C.; III.D.; III.H.; III.I.; IV. (as to format only); V.A.; V.D.; V.F.; V.K.; V.M.;
       V.N.; V.P.; V.U.; V.X.; Attachment #2.
II. APPLICABLE COMMITMENT PERIOD; PLAN PAYMENTS; PLAN LENGTH; EFFECTIVE DATE AND
    ELIGIBILITY FOR DISCHARGE:
      A. [] Debtor’s Current Monthly Income exceeds the applicable State median income. Debtor’s Applicable Commitment Period is
         60 months. Debtor’s Plan Length shall be 60 months from the date of entry of the Order Confirming Plan.
            [X] Debtor’s Current Monthly Income is less than or equal to the applicable State median income. Debtor’s
Local Form 10-24-17 V 1
                                                                               1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
               21-30270-jda                  Doc 41           Filed 07/29/21   Entered 07/29/21 14:10:48        Page 1 of 14
            Applicable Commitment Period is 36 months. Debtor’s Plan Length shall be 60 months from the date of entry of the Order
            Confirming Plan. This is a minimum Plan length. If the Plan has not been completed in the minimum Plan length, the Plan
            length shall be extended as necessary for completion of the requirements of the Plan; provided that in no event will the Plan
            term continue beyond 60 months from the date of entry of the Order Confirming Plan. See Paragraph J of the Additional
            Terms, Conditions and Provisions for additional information regarding Completion of Plan.
            If neither or both of the above boxes is checked, then the Applicable Commitment Period and the Plan Length shall be 60
            months from the date of entry of the Order Confirming Plan.
      B. Debtor’s plan payment amount is $2325                       per month.
      C. Future Tax Refunds. See Paragraph A of the Additional Terms, Conditions and Provisions for additional information
         regarding Tax Refunds and Tax Returns.
FOR CASES ASSIGNED TO FLINT DIVISION: Check only one box. If none are checked or more than one box is checked,
paragraph 2 shall apply:
1.     □ Debtor’s Plan proposes a 100% dividend to unsecured creditors. Therefore, debtor is not required to remit any future tax
       refunds.
2.     □ Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and debtor’s Schedule I does not include a pro-ration
       for anticipated tax refunds. Debtor will remit 100% of all Federal Tax Refunds that Debtor receives or is entitled to receive after
       commencement of the case.
3.    [X] Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and debtor’s Schedule I includes a proration for
      anticipated Federal Tax Refunds. Debtor is not required to remit Federal Tax Refunds in excess of the amount of the proration
      shown on Schedule I.
      D. □ If the box to the immediate left is "checked", the debtor acknowledges that debtor is not eligible for a discharge pursuant to
          11 USC §1328.
          □ If the box to the immediate left is "checked", the joint debtor acknowledges that joint debtor is not eligible for a discharge
          pursuant to 11 USC §1328.
      E. □ If the box to the immediate left is "checked", the debtor or joint debtor is self-employed AND incurs trade credit in the
          production of income from such employment. Debtor shall comply with the requirements of Title 11, United States Code, and
          all applicable Local Bankruptcy Rules regarding operation of the business and duties imposed upon the debtor.
III. DESIGNATION AND TREATMENT OF CLASSES OF CLAIMS: See Paragraph F of the Additional Terms, Conditions and
     Provisions for additional information regarding the order in which claims are to be paid.
      A. Class One – TRUSTEE FEES as determined by statute.
      B. Class Two – ADMINISTRATIVE CLAIMS, INCLUDING ATTORNEYS FEES AND COSTS:
            1. PRE-CONFIRMATION ATTORNEY FEES: At confirmation of the Plan, Counsel shall elect to either:
                 a.     In lieu of filing a separate fee application pursuant to 11 USC §327 and §330, accept the sum of $ 3,500.00 for
                        services rendered plus $ 0.00 for costs advanced by Counsel, for total Attorney Fees and Costs of
                        $ 3,500.00 through the Effective Date of the Plan. The total Attorney Fees and Costs less the sum paid to Counsel
                        prior to the commencement of this case as reflected in the Rule 2016(b) Statement leaving a net balance due of
                        $ 3200.00 , will be paid as an Administrative Expense Claim; or

                 b.     Request an award of compensation for services rendered and recovery of costs advanced by filing a separate
                        Application for Compensation for services rendered up through the date of entry of the Order Confirming Plan
                        pursuant to 11 USC §327 and §330. If Counsel elects to file a fee application pursuant to this sub-paragraph, the
                        Trustee shall escrow $3500.00 for this purpose. See Paragraph B of the Additional Terms, Conditions and
                        Provisions for additional information.

            2. POST-CONFIRMATION ATTORNEY FEES: See Paragraph D of the Additional Terms, Conditions and Provisions
               for additional information.
            3. RETENTION OF OTHER PROFESSIONALS FOR POST-PETITION SERVICES: Debtor □ has retained or □
               intends to retain the services of (name of person to be retained) as (capacity or purpose for retention) to perform
               professional services post-petition with fees and expenses of the professional to be paid as an Administrative Expense. See
               Paragraph C of the Additional Terms, Conditions and Provisions for additional information.
            4. OTHER ADMINISTRATIVE EXPENSE CLAIMS: Any administrative expense claims approved by Order of Court
               pursuant to 11 USC §503 shall be paid as a Class Two administrative claim. See Paragraph E of the Additional Terms,
Local Form 10-24-17 V 1
                                                                                  2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
               21-30270-jda                  Doc 41           Filed 07/29/21      Entered 07/29/21 14:10:48      Page 2 of 14
                 Conditions and Provisions for additional information.
      C. CLASS THREE – SECURED CLAIMS TO BE STRIPPED OR AVOIDED FROM THE COLLATERAL AND
         TREATED AS UNSECURED CLAIMS TO BE PAID BY TRUSTEE. See Paragraph G and Paragraph N of the
         Additional Terms, Conditions and Provisions for additional information.
            Class 3.1 Liens to be Stripped. 11 USC §506(a).
                                         Creditor                                                        Collateral

None
            Class 3.2 Judicial Liens and Non-Possessory, Non-Purchase Money Liens to be Avoided. 11 USC §522(f).
                                         Creditor                                                        Collateral
-NONE-
      D. CLASS FOUR - CLAIMS ON WHICH THE LAST CONTRACTUAL PAYMENT IS DUE BEYOND THE LENGTH
         OF THE PLAN. 11 USC §1322(b)(5).
         Class 4.1   Continuing Payments on a claim secured by the debtor's principal residence that come due on and after
                     the date of the Order for Relief. (See Paragraph P, Paragraph L and Paragraph EE of the Additional Terms,
                     Conditions and Provisions for additional information).
            Creditor                           Collateral                   Monthly Payment         Direct or Via Trustee
MidFirst Bank*                                 Home                                                      936                 Trustee
*Plan payments are to begin
to MidFirst Bank effective
September 1, 2021.
            Class 4.2          Pre-Petition Arrearages on a claim secured by the debtor's principal residence to be paid by Trustee:
                               Those amounts which were due as of the filing of the Order for Relief:
                                                                                                    Estimated Average       Months to Cure From
                 Creditor                                       Collateral         Arrears Amount
                                                                                                    Monthly Payment          Confirmation Date
MidlFirst Bank                 Home-The Debtor has received                                     0                       0                              0
                               and accepted a Covid
 * Debtors mortgage arrears is forbearance placing the default
    as the result of a Covid   at the end of the loan.
         Forbearance.



            Class 4.3     Continuing Payments other than on a claim secured by the debtor's principal residence that come due on
                          and after the date of the Order for Relief. (See Paragraph P, Paragraph L and Paragraph EE of the
                          Additional Terms, Conditions and Provisions for additional information).
                 Creditor                            Collateral                  Monthly Payment           Direct or Via Trustee
-NONE-
            Class 4.4          Pre-Petition Arrearages other than on a claim secured by the debtor's principal residence to be paid by
                               Trustee: Those amounts which were due as of the filing of the Order for Relief:
                                                                                                    Estimated Average       Months to Cure From
                 Creditor                                       Collateral         Arrears Amount
                                                                                                    Monthly Payment          Confirmation Date
-NONE-

      E. CLASS FIVE - SECURED CLAIMS ON WHICH THE LAST PAYMENT WILL BECOME DUE WITHIN THE
         PLAN DURATION. (See Paragraph H, Paragraph L, Paragraph O, and Paragraph S of the Additional Terms, Conditions
         and Provisions for additional information).




Local Form 10-24-17 V 1
                                                                               3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
               21-30270-jda                  Doc 41           Filed 07/29/21   Entered 07/29/21 14:10:48              Page 3 of 14
           Class 5.1. Secured Claims not excluded from 11 USC §506 to be paid Equal Monthly Payments. 11 USC
                      §1325(a)(5)(B):
                                       Indicate if      Interest
                                    "crammed" ***         rate     Total to be paid    Monthly
                                      or modified       (Present       Including       Payment
                                                      Value Rate)       Interest                     Direct or Via Trustee
         Creditor/Collateral

                                                      Modified           4.25                                                   Trustee
 State of Michigan/blanket lien
                                                                                           3000              100
                                                                                                                                Trustee
  Elga CU/05 Chevy Silverado                         Modified
                                                                          6.5              3000              300
                                                                                                                                Trustee
            Elga CU/Tools                            Modified
                                                                          6.5               3000             300
          Elga CU/06 Volvo
                                                     Modified                             $13,500                               Trustee
                                                                         6%                                  300


*** See debtor's Schedule A/B for more information about values.



            Class 5.2. Secured Claims not excluded from 11 USC §506 not to be paid Equal Monthly Payments. 11 USC
                      §1325(a)(5)(B):

                                              Indicate if             Interest rate                        Estimated
                                           "crammed"***or               (Present      Total to be paid      Average
                                                                       Value Rate        including         Monthly       Direct or Via Trustee
    Creditor/Collateral                        modified
                                                                                          interest         Payment




*** See debtor's Schedule A/B for more information about values.
        Class 5.3. Secured claims excluded from 11 USC §506 by the “hanging paragraph” at the end of 11 USC §1325(a)(9) to
                  be paid “Equal Monthly Payments”. 11 USC §1325(a)(5)(B).
                                                                      Interest rate
                                                      Indicate if                      Total to be paid    Monthly
          Creditor/Collateral                                           (Present                                          Direct or Via Trustee
                                                      "modified                       Including interest   Payment
                                                                      Value Rate)
-NONE-/
     Class 5.4. Secured claims excluded from 11 USC §506 by the “hanging paragraph” at the end of 11 USC §1325(a)(9)
               not to be paid Equal Monthly Payments. 11 USC §1325(a)(5)(B).



Local Form 10-24-17 V 1
                                                                                4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
               21-30270-jda                  Doc 41           Filed 07/29/21     Entered 07/29/21 14:10:48             Page 4 of 14
                                                                                                                   Estimated
                                                                            Interest rate
                                                      Indicate if                            Total to be paid       Average
           Creditor/Collateral                                                (Present                                               Direct or Via Trustee
                                                      "modified                             Including interest     Monthly
                                                                            Value Rate)
                                                                                                                   Payment
-NONE-/
            Class 5.5. Surrender of collateral. (See Paragraph P of the Additional Terms, Conditions and Provisions for additional
                      information).
The debtor(s) surrenders debtor’s interest in the following collateral. Any allowed unsecured claim remaining after disposition of the
collateral will be treated as a Class 9 General Unsecured Creditor.
                    Creditor Name                                              Description of Collateral
      F.    CLASS SIX – EXECUTORY CONTRACTS AND/OR UNEXPIRED LEASES. 11 USC §§365, 1322(b)(7): Debtor
            assumes the executory contracts and unexpired leases listed in subparagraph 1. (See Paragraph K of the Additional
            Terms, Conditions and Provisions for additional information).
            Class 6.1. Continuing Lease/Contract Payments:
                                                                                                      Monthly          Lease/Contract        Direct or Via
                 Creditor                                            Property
                                                                                                      Payment          expiration date         Trustee



            Class 6.2. Pre-petition Arrearages on Assumed Executory Contracts and Leases (to be paid by Trustee):
                                                                                                                 Estimated Average    Months to Cure From
                 Creditor                                        Property                   Arrears Amount
                                                                                                                 Monthly Payment       Confirmation Date
-NONE-
            Class 6.3. Debtor rejects the executory contracts and unexpired leases listed in this subparagraph 3. Any unexpired
                       lease or executory contract that is neither expressly assumed in Class 6.1 above or expressly rejected below
                       shall be deemed rejected as of the date of confirmation of debtor’s chapter 13 plan to the same extent as if
                       that unexpired lease or executory contract was listed below. (See Paragraph K of the Additional Terms,
                       Conditions and Provisions for additional information):
                                         Creditor                                                                     Property
-NONE-
      G. CLASS SEVEN – PRIORITY UNSECURED CLAIMS. 11 USC §§507, 1322(a)(2).
         Class 7.1. Domestic Support Obligations: Continuing Payments that come due on and after the date of the Order for
                    Relief:


                               Creditor                                         Monthly Payment                          Direct or Via Trustee


            Class 7.2. Domestic Support Obligations: Pre-Petition Arrearages due as of the filing of the Order for Relief:
                                                                                                     Estimated Average
                            Creditor                                    Arrears Amount                                            Direct or Via Trustee
                                                                                                     Monthly Payment
-NONE-
            Class 7.3. All Other Priority Unsecured Claims [11 U.S.C. §1322(a)(2)]
                               Creditor                                              Amount                             Direct or Via Trustee
IRS                                                                     32,868                            Trustee
 State of MI                                          1223               Trustee
SEPERATELY CLASSIFIED UNSECURED CLAIMS. 11 USC §1322(b)(1): (To be paid by Trustee): (See Paragraph M of the
Additional Terms, Conditions and Provisions for additional information):

Local Form 10-24-17 V 1
                                                                                      5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
               21-30270-jda                  Doc 41           Filed 07/29/21           Entered 07/29/21 14:10:48                 Page 5 of 14
                                                                        Interest      Reason for Special
              Creditor                                Amount                                                            Direct or Via Trustee
                                                                          Rate           Treatment
-NONE-
      I.    CLASS NINE - GENERAL UNSECURED CLAIMS (to be paid by Trustee): – See Paragraph N of the Additional Terms,
            Conditions and Provisions for additional information.
       □           This Plan shall provide a total sum for distribution to creditors holding Class 9 General Unsecured claims in an amount
                   that is not less than the Amount Available in Chapter 7 shown on Attachment 1, Liquidation Analysis and Statement of
                   Value of Encumbered Property (the “Unsecured Base Amount”). This Plan shall provide either (i) the Unsecured Base
                   Amount; or (ii) will continue for the full Plan Length as indicated in Paragraph II.A of this Plan, whichever yields the
                   greater payment to Class 9 Unsecured Creditors. See Attachment 2, Chapter 13 Model Worksheet, Line 8, for additional
                   information concerning funds estimated to be available for payment to Class 9 Unsecured Creditors.


       □         This Plan shall provide a dividend to holders of Class 9 General Unsecured Claims equal to 100% of allowed claims.
      If neither box is checked or if both boxes are checked, then the plan shall pay the Unsecured Base Amount.
       □    If the box to the immediate left is "checked", creditors holding claims in Class Seven, Eight and Nine shall receive
            interest on their allowed claims at the rate of 0.00% per annum as required by 11 USC §1325(a)(4).
IV. Nonstandard Plan Provisions:
                   ANY "NONSTANDARD PROVISION" THAT IS NOT BOTH INCLUDED IN SECTION 1.A AND
                   SPECIFICALLY STATED IN THIS SECTION IS VOID.

              I.A. continued: II.B.; II.C.; III.D.; III.H.; III.I.; IV. (as to format only); V.A.; V.D.; V.F.; V.K.; V.M.; V.N.; V.P.; V.U.; V.X.;
              Attachment #2.

The following Additional Terms, Conditions, and Provisions, of Section V are changed as follows:

  A. DEBTOR’S OBLIGATION TO REMIT TAX REFUNDS: Debtor shall not alter any withholding deductions/exemptions
     without Court approval. If the Internal Revenue Service or any State taxing authority remits to the Trustee any sum which
     the debtor is not required to remit pursuant to this Plan, then upon written request of the debtor and concurrence of the
     Trustee, the Trustee shall be authorized to refund those sums to the debtor from funds first available without further motion,
     notice or Order of Court. The Trustee shall not be required to recoup or recover funds disbursed to creditors prior to receipt
     of the debtor’s written request.

       If debtor is married and debtor’s spouse is not a joint-debtor in this case, debtor’s Tax Refund(s) for any calendar year shall
       be 50% of the aggregate net Federal Tax Refunds received by debtor and debtor’s non-filing spouse, regardless of whether
       debtor and spouse file a joint tax return or file separate tax returns.

  D. POST-CONFIRMATION ATTORNEY FEES & COSTS BY SEPARATE APPLICATION: Counsel reserves the right to file
     Applications for compensation for services rendered subsequent to the Confirmation of this Plan..

   F. ORDER OF PAYMENT OF CLAIMS: All claims for which this Plan proposes payment through the Trustee shall be paid
      in the following order to the extent that funds are available:
       Level 1: Class 1
       Level 2: Class 2.1 and 2.2
       Level 3: Class 2.3 and 2.4
       Level 4: Class 5.1, 5.3, and 6.1
       Level 5: Classes 4.1 and 4.3
       Level 6: Classes 4.2, 4.4, 5.2, 5.4, and 6.2
       Level 7: Class 7

Local Form 10-24-17 V 1
                                                                               6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
               21-30270-jda                  Doc 41           Filed 07/29/21   Entered 07/29/21 14:10:48                 Page 6 of 14
       Level 8: Class 8
       Level 9: Classes 3.1, 3.2, 5.5, 6.3, and 9.
       Each level shall be paid as provided in this Plan before any disbursements are made to any subordinate class. If there are not
       sufficient funds to pay all claims within a level, then the claims in that level shall be paid pro rata.

  K. EXECUTORY CONTRACTS AND/OR UNEXPIRED LEASES:

              Any executory contract or unexpired lease not expressly assumed in Class 6.1 or in the Order Confirming Plan shall be
              deemed rejected effective as of the Effective Date of this Plan.

              Upon rejection of any Executory Contract or Unexpired Lease, the property and debtor’s interest in the rejected
              executory contract or unexpired lease will no longer be property of the estate and the stay under 11 USC §362(a) shall
              automatically terminate as to such property. Any claims arising from the rejection of an executory contract or
              unexpired lease shall be treated as a general unsecured claim in Class Nine, subject to further Order of Court.

              For all assumed executory contracts and unexpired leases, confirmation of this Plan shall constitute a finding that this
              Plan complies with all requirements for assumption of the executory contracts and unexpired leases being assumed,
              including all requirements set forth in 11 USC §365(b).

              Upon the termination of the Lease (whether as a result of the expiration of the contractual lease term, repossession of
              the property which is the subject of the Lease, or otherwise), the Lessor shall have the right to file a Supplemental
              Claim for any damages or charges permitted under or pursuant to the Lease.

              If Class 6.1 provides for the Continuing Lease/Contract Payments to be made by the Trustee, the Supplemental Claim
              as filed and allowed shall be paid by the Trustee over the remaining term of the Plan.

              If Class 6.1 provides for the Continuing Lease Payments to be made directly by the debtor to the Lessor, the
              Supplemental Claim as filed and allowed shall be paid directly by the debtor to the creditor over the remaining term of
              the Plan. If there is a balance outstanding on the supplemental claim as of the completion of debtor’s confirmed
              Chapter 13 Plan, this balance shall not prevent or preclude the entry of a discharge in this case; instead, this balance
              shall be deemed non-dischargeable and debtor shall be responsible for payment of the remaining balance of the
              Supplemental Claim following the entry of a Discharge.

  M. SEPARATELY CLASSIFIED UNSECURED CLAIMS: Claims classified as “Separately Classified Unsecured Claims” are
     unsecured claims that qualify for discriminatory and preferred treatment pursuant to 11 USC §1322(b)(1). The basis
     for separate classification is specified in Paragraph III.H of the Plan. See also Paragraph F of the Additional Terms,
     Conditions and Provisions for additional information concerning the timing of payments to be made on these claims.

  N. GENERAL UNSECURED CREDITORS: Unless the Plan provides a dividend to holders of unsecured claims equal to
     100% of allowed claims, the Plan shall produce a total sum for distribution to unsecured creditors (the “Unsecured Base
     Amount”). The Unsecured Base Amount shall be not less than the aggregate amount which creditors in this class would
     have received had the estate of the debtor been liquidated under Chapter 7 of Title 11, United States Code. See 11 USC
     §1325(a)(4). Each holder of a duly filed and allowed unsecured claim shall receive the holder’s pro rata share of the
     Unsecured Base Amount, based on the creditor’s claim as a fraction of the total unsecured claims duly filed and allowed.
     The pro rata dividend for each holder of an allowed unsecured claim will be calculated by the Trustee upon review of
     allowed claims.

       This Plan shall provide either the total Unsecured Base Amount or shall continue for the Plan Length as stated in Paragraph
       II.A of the Plan, whichever will offer the greater dividend to unsecured creditors.

   P. SURRENDER OF COLLATERAL: Those claims that are treated pursuant to 11 USC §1325(a)(5)(C) (surrender of
      collateral) are so designated in Class 5.5 of the Plan. Upon confirmation, the Automatic Stay and co-debtor Stay is lifted as
      to the collateral and any creditor holding a lien on the collateral and the collateral shall no longer constitute property of the
      estate. No disbursements shall be made by the Trustee to any creditor whose claim is secured by the collateral being
      surrendered unless the holder of such claim files a Proof of Claim (or Amended Proof of Claim) after the Effective Date of

Local Form 10-24-17 V 1
                                                                               7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
               21-30270-jda                  Doc 41           Filed 07/29/21   Entered 07/29/21 14:10:48        Page 7 of 14
       the Plan setting forth the amount of any deficiency remaining after disposition of the collateral. Any allowed deficiency
       claim shall be paid as a general unsecured claim in Class 9 of the Plan. A Proof of Claim or Amended Proof of Claim for
       any deficiency balance must be filed within sixty (60) days of the disposition of the collateral. See Federal Rule of
       Bankruptcy Procedure 3002.1.

  U. DEBTOR DUTY TO MAINTAIN INSURANCE – REMEDY FOR FAILURE TO MAINTAIN INSURANCE: Debtor
     shall maintain all insurance required by law and contract upon property of the estate and the debtor's property.

  X. DEADLINES IN EVENT OF CONVERSION: In the event of conversion of this case to a case under Chapter 7 of the
     United States Bankruptcy Code, applicable deadlines shall be governed by Fed.R.Bankr.P. 1019.


I, George E. Jacobs, Attorney for Debtor (or Debtor if not represented by an attorney), certify that this Plan contains no
"Nonstandard Provisions" other than those set out in Section IV above.

/s/ George E. Jacobs                                                               /s/ Michael Broughton
George E. Jacobs (P36888)                                                          Michael Broughton
Attorney for Debtor                                                                Debtor
2425 S. Linden Rd.
Ste. C
Flint, MI 48532
Street Address
Flint, MI 48532-0000                                                               Joint Debtor
City, State and Zip Code
george@bklawoffice.com

E-Mail Address
(810) 720-4333                                                                     Date
Phone Number




Local Form 10-24-17 V 1
                                                                               8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
               21-30270-jda                  Doc 41           Filed 07/29/21   Entered 07/29/21 14:10:48   Page 8 of 14
                                                                              ATTACHMENT 1
                      LIQUIDATION ANALYSIS AND STATEMENT OF VALUE OF ENCUMBERED PROPERTY:

                                                                                                                   DEBTOR'S
                                                     FAIR MARKET                                                                                EXEMPT      NON-EXEMPT
        TYPE OF PROPERTY                                                                  LIENS                    SHARE OF
                                                        VALUE                                                                                   AMOUNT        AMOUNT
                                                                                                                    EQUITY



     PERSONAL RESIDENCE                             130,000                       118,067                      11,933                      11,933           0


 REAL ESTATE OTHER THAN
   PERSONAL RESIDENCE



   HHG/PERSONAL EFFECTS                                 3150                      0                            3150                        3150             0



                 JEWELRY                            100                           0                            100                         100              0



     CASH/BANK ACCOUNTS                             5                             0                            5                           5                0



                VEHICLES                            14,121                        14,121                       0                           0                0



            OTHER (itemize)



401k: work provided


Federal and State: 2020 tax
refund                                              2800                          0                            2800                        2800             0



Tools                                                2317                         2317                         0                           0                0




                         Amount available upon liquidation ............................................................................              $                       0.00

                         Less administrative expenses and costs ......................................................................               $                      7000

                         Less priority claims ....................................................................................................   $                    34,091
                         Amount Available in Chapter 7....................................................................................           $                       0.00




Local Form 10-24-17 V 1
                                                                                               9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
               21-30270-jda                  Doc 41            Filed 07/29/21                   Entered 07/29/21 14:10:48                            Page 9 of 14
                                                                      ATTACHMENT 2

                                                           CHAPTER 13 MODEL WORKSHEET
                                                       LOCAL BANKRUPTCY RULE 3015-1(B)(2) E.D.M
1.           Proposed length of Plan:                                60       months
2.           Initial Plan Payment:
            $2325 per month x 60 months = $    (subtotal)
             Additional
3.                              $           per=$(subtotal)                                                        $139,500
             Payments:
4.           Lump sums payments                                                                                                     $0.00
5.           Total to be paid into Plan (total of lines 2 through 4)                                                           $139,500
6.           Estimated disbursements other than to Class 9 General Unsecured Creditors
             a. Estimated Trustee Fees                                                  $13,950
             b. Estimated Attorney Fees and costs through
                                                                                         $7000
             confirmation of plan
             c. Estimated Attorney Fees and costs post-confirmation
                                                                                          3500
             through duration of Plan
             d. Estimated fees of other Professionals                                     $0.00
             e. Total mortgage and other continuing secured debt
                                                                                        $56,220
             payments
             f. Total non-continuing secured debt payments
                                                                                        $22,500
             (including interest)
             g. Total priority claims                                                   $34091
             h. Total arrearage claims                                                    $0.00
             Total disbursements other than to Class 9 General Unsecured Creditors
7.                                                                                                             $                 137,261
             (Total of lines 6.a through 6.h)
             Funds estimated to be available for Class 9 General Unsecured Creditors
8.                                                                                                         $                         2239
             (Line 5 minus Line 7)
             Estimated dividend to Class 9 General Unsecured Creditors in Chapter 7 proceeding
9.                                                                                                         $                          0.00
             (see Liquidation Analysis on page 6)



COMMENTS:




Local Form 10-24-17 V 1
                                                                               10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy
              21-30270-jda                 Doc 41            Filed 07/29/21    Entered 07/29/21 14:10:48   Page 10 of 14
                                                             V. ADDITIONAL STANDARD PROVISIONS

                                        THE FOLLOWING STANDARD PROVISIONS ARE APPLICABLE TO
                                       ALL PLANS AND PRE-CONFIRMATION MODIFIED PLANS FILED ON
                                            OR AFTER DECEMBER 1, 2017, IN THE UNITED STATES
                                       BANKRUPTCY COURT FOR THE EASTERN DISTRICT OF MICHIGAN




  B. ALLOWANCE AND PAYMENT OF PRE-CONFIRMATION ATTORNEY FEES: If Class 2.1 of the Plan indicates that Counsel
     intends to file a Separate Application for compensation for services rendered up through the date of entry of the Order
     Confirming Plan pursuant to 11 USC §327 and §330, the Trustee shall withhold the amount designated in Class 2.1 from
     funds remaining after payment of claims required to be paid prior to attorney fees pending further Order of Court

  C. RETENTION AND COMPENSATION OF OTHER PROFESSIONALS FOR POST-PETITION PRE-
     CONFIRMATION SERVICES: If Class 2.3 indicates that debtor has retained or intends to retain the services of any
     Professional (as that term is defined in 11 USC §327) to perform professional services after the commencement of this case,
     debtor will file a timely Application to Employ Professional Person stating the identity of the person to be retained and the
     capacity or purpose for retention, accompanied by a Certification of Disinterestedness signed by the Professional and obtain
     Court permission to retain the Professional. The Professional may seek compensation in an amount not to exceed $400.00 by
     filing a Proof of Claim designated as an Administrative Expense without further notice, hearing or Order of Court. If the
     Professional seeks compensation in excess of $400.00, the Professional shall file an Application for Compensation for
     services rendered pursuant to 11 USC §327.

  E. PAYMENT OF ADMINISTRATIVE EXPENSE CLAIMS: Administrative Expense Claims as defined in 11 USC §503, other
     than those claims provided for in Paragraphs B, C and D of these Additional Terms, Conditions and Provisions, will be
     deemed allowed and will be paid only upon entry of a specific Order of this Court determining the allowance and
     amount of that claim.

  G. SECURED CLAIMS TO BE STRIPPED OR AVOIDED FROM THE COLLATERAL AND TREATED AS UNSECURED: Claims
     for which the creditor holds a lien that is listed as “Stripped” in Class 3.1 or “Avoided” in Class 3.2 are avoided and will
     be paid as a General Unsecured Creditor as provided in Class 9 of the Plan. Upon completion of the Plan, the creditor
     will record a Satisfaction of the Lien in the applicable Public Records to discharge and release the lien. If the creditor
     fails to do so, the debtor may file a motion for an order declaring that the lien has been satisfied by completion of the
     confirmed Plan, which the debtor may then have certified and recorded in the applicable Public Records.

  H. CLASS 5.1, CLASS 5.3 AND CLASS 6.1 CREDITORS SPECIFIED TO RECEIVE EQUAL MONTHLY
     PAYMENTS: Creditors identified in Class 5.1, Class 5.3, and Class 6.1 will receive Equal Monthly Payments to the extent
     funds are available at the date of each disbursement. If more than one creditor is scheduled in Class 5.1, Class 5.3, and Class
     6.1 and the funds available in any disbursement are insufficient to pay the full Equal Monthly Payments to all of the listed
     creditors, payments shall be made on a pro rata basis determined by the ratio of the Equal Monthly Payment specified to
     each creditor to the total amount of Equal Monthly Payments to all creditors scheduled in Class 5.1, Class 5.3, and Class 6.1.
     The amount of the Equal Monthly Payment to any creditor shall be the amount stated in Class 5.1, Class 5.3, and Class 6.1 as
     may be applicable and the amount of the Equal Monthly Payment specified in the Plan will supersede any monthly payment
     amount specified in a Proof of Claim at variance with the Equal Monthly Payment amount set forth in the Plan unless
     otherwise Ordered by the Court.

       The monthly post-confirmation disbursement to any creditor designated in Class 5.1, Class 5.3, and Class 6.1 will not
       exceed the Equal Monthly Payment amount for that creditor for the month in which disbursement is being made plus
       any previously unpaid Equal Monthly Payments accruing before the date of disbursement.

   I. APPLICATION OF DISBURSEMENTS BY CREDITORS: Creditors shall apply all disbursements under the Plan only in
      the manner consistent with the terms of the Plan and to the account(s) or obligation(s) as designated on the voucher

Local Form 10-24-17 V 1
                                                                              11
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
              21-30270-jda                 Doc 41            Filed 07/29/21   Entered 07/29/21 14:10:48   Page 11 of 14
       or check provided to the Creditor with each disbursement.

   J. COMPLETION OF PLAN: For purposes of 11 USC §1328, the debtor shall be deemed to have completed all payments
      under the Plan:

              Upon the expiration of the Plan Length as defined in Paragraph II.A of the Plan commencing on the date of entry of the
              Order Confirming Plan; and

              Debtor has remitted all Plan payments (as defined in Paragraph II.A and II.B of the Plan) coming due after the date of
              entry of the Order Confirming Plan; and

              Debtor has remitted all Federal Income Tax Refunds as required by Paragraph II.C of the Plan and Paragraph A of these
              Additional Terms, Conditions and Provisions; and

              Debtor has remitted a sum sufficient to pay all allowed claims as amended and/or supplemented as provided in the Plan.

   L. SECURED CLAIMS – POST-PETITION FEES, COSTS AND CHARGES:

       1.             Any Supplement to Claim that is filed with the Court as to which there is no objection filed or as to which any
                      objection has been overruled, shall be deemed allowed.

       2.             If Class 4.1, 4.3, 5.1, 5.2, 5.3 or 5.4 provides for the Creditor’s Secured Claim to be paid by the Trustee, the
                      Supplement to Claim as filed and allowed shall be paid by the Trustee over the remaining term of the Plan.

       3.             If Class 4.1, 4.3, 5.1, 5.2, 5.3 or 5.4 provides for the Creditor’s Secured Claim to be paid directly by the debtor to
                      the creditor, the Supplement to Claim as filed and allowed shall be paid directly by the debtor to the creditor
                      before completion of the Plan. If there is a balance outstanding on the Supplement to Claim as of the completion
                      of debtor’s confirmed Chapter 13 Plan, this balance shall not prevent or preclude the entry of a discharge in this
                      case; instead, any unpaid balance shall be non-dischargeable.

  O. VESTING, POSSESSION OF ESTATE PROPERTY AND LIEN RETENTION: Upon the Effective Date of the Plan, all
     property of the estate shall vest in the debtor and shall cease to be property of the estate. The debtor shall remain in
     possession of all property during the pendency of this case unless specifically provided herein, and shall not seek to sell,
     transfer or otherwise dispose of such property (except in the ordinary course of debtor’s business) without prior Court
     approval.

  Q. PROHIBITION AGAINST INCURRING POST-PETITION DEBT: While this case is pending, the debtor shall not incur a
     debt in excess of $2,000.00 without first obtaining approval of either this Court or of the Chapter 13 Trustee. If the
     Chapter 13 Trustee stipulates to entry of an Order allowing debtor to incur post-petition debt, debtor shall be permitted
     to file the Stipulation signed by the Trustee and to submit an Order to the Court on an ex parte basis without notice to
     creditors or other parties in interest.

  R. UNSCHEDULED CLAIMS: If an unscheduled proof of claim is filed, the Trustee is authorized to exercise sole discretion
     to classify the claim into one of the existing classes under this Plan and to schedule the claim for payment within that
     class, without prejudice to debtor’s right to object to the allowance of the claim and/or to modify the Plan to provide a
     different treatment.

   S. PROOFS OF CLAIM FILED AT VARIANCE WITH THE PLAN: In the event that a Proof of Claim is filed and allowed
      that is at variance with the provisions of this Plan, the following method is to be employed to resolve the conflict:

              Regarding claims for which the Plan does not propose a "cramdown" or modification, the Proof of Claim shall
              supersede the Plan as to the claim amount, percentage rate of interest, monthly payments, valuation of collateral and
              classification of the claim.


Local Form 10-24-17 V 1
                                                                              12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
              21-30270-jda                 Doc 41            Filed 07/29/21   Entered 07/29/21 14:10:48            Page 12 of 14
              As to claims for which the Plan proposes a "cramdown" or modification, the Proof of Claim governs only as to the
              claim amount. The Plan governs valuation, interest rate and any other contractual term.

              If a Proof of Claim is filed that is at variance with this Plan or related schedules, the Trustee shall automatically treat
              that claim as the holder indicated, unless provided otherwise in the confirmed Plan; these Additional Terms, Conditions
              and Provisions; or by Order of Court.

              As to claims specified in Class 3.1 or Class 3.2 (Secured Claims to be Stripped or Avoided), the Proof of Claim shall
              control only as to the allowed amount of the claim. See also Paragraph G of the Additional Terms, Conditions and
              Provisions for additional information concerning payments to be made on these claims.

   T. TAX RETURNS AND TAX SET-OFFS: All Tax Returns which have become due prior to the filing of the Plan have been
      filed. The Internal Revenue Service and the United States Department of Treasury are prohibited from setting off against
      post-petition Tax Refunds for payment of pre-petition tax obligations.

   V. SECURED CREDITORS, LESSORS AND PARTIES TO EXECUTORY CONTRACTS UPON ENTRY OF ORDER
      LIFTING AUTOMATIC STAY: Any secured creditor and any party to an assumed executory contract or unexpired lease as
      to whom the Automatic Stay is lifted shall not receive any further disbursements until a Proof of Claim for the balance
      remaining after liquidation of the collateral is filed.

  W. PROVIDING FUTURE TAX RETURNS TO TRUSTEE: Debtor shall timely file each Federal Income Tax Return
     required to be filed under applicable law during the pendency of this case, and shall provide to the Trustee a copy of each
     Return at the same time the Return is filed with the taxing authority.

   Y. OBJECTIONS TO PROOFS OF CLAIM: Any party in interest shall have the right to object to Proofs of Claim.
      Confirmation of this Plan shall not constitute a waiver of any objection and shall not constitute or have any res judicata or
      collateral estoppel effect on or against any objection to Proof of Claim. If any objection to Proof of Claim is filed and
      sustained, in whole or in part, after the Trustee has begun making disbursements under this Plan as confirmed, Trustee shall
      have no obligation or duty to recoup any payments or disbursements made to the creditor whose Proof of Claim was the
      subject of the objection.

   Z. CREDITOR’S AUTHORIZATION TO CONTACT DEBTOR: Notwithstanding the provisions of the Automatic Stay and co-
      debtor Stay, creditors holding claims in Classes 4 and 5 for which the debtor proposes to retain the collateral and parties
      to any assumed unexpired lease or executory contract in Class 6 may contact debtor for purposes of sending periodic
      statements and annual or periodic summaries of accounts including but not limited to account reconciliations pursuant
      to the Real Estate Settlement Procedures Act.

AA. IDENTITY OF DISBURSING AGENT: All claims in all classes of creditors shall be paid by the Trustee as Disbursing
    Agent except those claims which are specified to be paid directly by either the debtor or a third party, in which event the
    debtor or third party making those payments shall be the Disbursing Agent for those claims.

BB. SPECIAL PROVISIONS APPLICABLE TO GOVERNMENTAL UNITS RESPONSIBLE FOR ENFORCING
    DOMESTIC SUPPORT OBLIGATIONS: Notwithstanding the provisions of 11 USC §362 and §1327, the Automatic Stay
    is modified to permit any governmental unit or agency responsible for enforcing a domestic support obligation to send
    notices, to take other actions to the extent not inconsistent with the terms of the Plan, and to collect domestic support
    obligations from property that is not property of the estate.

 CC. PRE- AND POST-PETITION LITIGATION AND CAUSES OF ACTION: Debtor and the Chapter 13 Trustee shall have
     concurrent standing to prosecute all Pre- and Post-Petition causes of action, including but not limited to actions arising
     under Title 11, United States Code. Any compromise or settlement of any litigation or cause of action shall be subject to
     the provisions of Federal Rule of Bankruptcy Procedure 9019. Any proceeds or damages recovered by or on behalf of
     the debtor shall be retained pending Order of the Bankruptcy Court.


Local Form 10-24-17 V 1
                                                                              13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              21-30270-jda                 Doc 41            Filed 07/29/21   Entered 07/29/21 14:10:48        Page 13 of 14
DD. SUBSTANTIVE CONSOLIDATION OF JOINTLY FILED CASES: If this case has been filed jointly by a husband and
    wife pursuant to 11 USC §302, entry of an Order Confirming Plan shall also constitute an Order for Substantive
    Consolidation of the debtors.

EE. NON-APPLICABILITY OF FEDERAL RULE OF BANKRUPTCY PROCEDURE 3002.1: The requirements and
    provisions of Federal Rule of Bankruptcy Procedure 3002.1 shall not apply to any property that the Plan as confirmed
    surrenders to the Creditor as provided in 11 USC §1325(a)(5)(C); or to any property as to which the Automatic Stay is lifted
    for purposes of allowing the secured creditor to exercise rights and remedies pursuant to applicable State Law, regardless of
    whether the Order Lifting Automatic Stay is entered before or after entry of an Order Confirming the Plan.

 FF. TIME TO CURE PARAMOUNT: For any class of claims where the Months to Cure From Confirmation Date may be
     specified, if the Plan does not specify the number of months to cure, the Months to Cure From Confirmation Date shall be
     the Plan Length specified in Paragraph II.A of the Plan. For any class of claims or creditors for which the Plan specifies an
     Estimated Average Monthly Payment that is inconsistent with or contradicts the Months to Cure From Confirmation Date,
     the Months to Cure From Confirmation Date controls. The Chapter 13 Trustee is authorized to make any changes to the
     amount of disbursements to the creditor to implement this provision.

GG. SECURED CLAIMS EXCLUDED FROM 11 USC § 506 BY THE “HANGING PARAGRAPH” AT THE END OF 11
    USC §1325 (a)(9): Claims treated in Class 5.3 or Class 5.4 are claims that were either (1) incurred within 910 days before
    the petition date and secured by a purchase money security interest in a motor vehicle acquired for the personal use of the
    debtor, or (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing
    of value.




Local Form 10-24-17 V 1
                                                                              14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
              21-30270-jda                 Doc 41            Filed 07/29/21   Entered 07/29/21 14:10:48    Page 14 of 14
